13‐1023‐cv 
        Parker v. City of Long Beach, et al. 
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 18th day of April, two thousand fourteen. 
                                          
        PRESENT:  JOSÉ A. CABRANES, 
                      ROBERT D. SACK, 
                      RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ______________________ 
         
        JESSE B. PARKER,  
         
                                  Plaintiff‐Appellant, 
         
                      ‐v.‐                                  No. 13‐1023‐cv 
         
        CITY OF LONG BEACH, LONG BEACH 
        POLICE DEPARTMENT, JAMES 
        CANNER in his official and individual 
        capacity, MICHAEL BULIK in his official 
        and individual capacity, KARL HAYES in 
        his official and individual capacity, 
         



                                                             1
BRUCE AZUETA in his official and 
individual capacity, 
 
                      Defendants‐Appellants.        
______________________  
 
FOR APPELLANT:        Frederick K. Brewington, Law Offices of Frederick K. 
                      Brewington, Hempstead, NY. 

FOR APPELLEES:           Robert M. Agostisi, Assistant Corporation Counsel, for 
                         Cory E. Klein, Corporation Counsel of the City of Long 
                         Beach, Long Beach, NY.   
 
     Appeal from the United States District Court for the Eastern District of 
New York (Sandra J. Feuerstein, Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is VACATED AND 

REMANDED IN PART as to Parker’s false arrest claims against defendants 

Bulik and Azueta, and AFFIRMED IN PART as to Parker’s false arrest claims 

against all other defendants and Parker’s excessive force and Monell claims.  

      Jesse B. Parker (“Parker”) appeals from a February 15, 2013 Memorandum 

and Order of the United States District Court for the Eastern District of New 

York (Sandra J. Feuerstein, Judge) granting summary judgment in favor of 

defendants City of Long Beach, the Long Beach Police Department (“LBPD”), 

and several LBPD officers.  Parker appeals the district court’s judgment as to his 




                                         2
claims alleging false arrest, excessive force, and municipal liability under 42 

U.S.C. § 1983.1  All claims relate to a November 4, 2010 incident in which Parker 

was arrested after several LBPD officers mistook him for Antonio Webb 

(“Webb”), Parker’s younger brother2 who at the time was a primary suspect in 

the LBPD’s investigation of an armed robbery.3  We assume the parties’ 

familiarity with the underlying facts, the procedural history, and the issues for 

review.   

       With respect to Parker’s false arrest claim, the district court concluded that 

Parker’s seizure did not ripen into an arrest and that the presence of arguable 

reasonable suspicion entitled the officers to qualified immunity.  This was error.  

First, Parker’s seizure constituted an arrest and therefore would have required 

arguable probable cause to warrant qualified immunity.4  Second, the district 

court improperly credited defendants’ version of disputed facts regarding 

whether the brothers bore a significant resemblance to each other.   Specifically, 



1  Parker brought additional claims under federal and state law, but does not challenge 
the dismissal of those claims on appeal. 
2
   Although Parker and Webb have different last names, they have the same mother and 
father.  
3 On November 20, 2010, Webb was arrested in connection with, and subsequently pled 

guilty to, the armed robbery and other charges.   
4
   Because the district court concluded that Parker’s detention did not constitute an 
arrest, it saw no need to determine if the officers had arguable probable cause to arrest.  


                                             3
the district court relied, in part, on defendants’ claim that Parker and Webb share 

“extremely similar facial features” and “very similar, thin builds.”  This 

characterization comes directly from the affidavits of several of the defendant 

officers.5  But Parker counters that he and Webb are physically similar only in 

their “race/color as African‐Americans.”   

      Absent incontrovertible evidence “utterly discredit[ing]” Parker’s position, 

Zellner v. Summerlin, 494 F.3d 344, 371 (2d Cir. 2007),  the district court was 

required to view the evidence in the light most favorable to Parker and to draw 

all reasonable inferences and resolve all ambiguities in Parker’s favor, see Grain 

Traders, Inc. v. Citibank, N.A., 160 F.3d 97, 100 (2d Cir. 1998).  Given the centrality 

of these disputed facts to the qualified immunity analysis, the district court erred 

in granting defendants Detective Michael Bulik (“Bulik”) and Officer Bruce 

Azueta (“Azueta”) qualified immunity as a matter of law.  However, because the 

undisputed facts establish that defendants Detective‐Lieutenant James Canner 

(“Canner”) and Sergeant Karl Hayes (“Hayes”) were entitled to qualified 




5
 Beyond the parties’ conflicting affirmations and two grainy images, the record does 
not appear to contain any evidence concerning the brothers’ appearances.


                                           4
immunity,6 we vacate and remand with respect to defendants Bulik and Azueta 

only.   

       To support his excessive force claim, Parker alleges that one officer 

“slammed” him to the floor and another officer “choked” him for three seconds.  

We conclude that the district court properly determined that the officers were 

entitled to qualified immunity.  Specifically, given Parker’s flight and Detective 

Canner’s radio transmission communicating his belief that Parker was Webb – 

both of which supported a reasonable belief, at the time of the alleged physical 

contact, that Parker was an armed robbery suspect – “‘officers of reasonable 

competence could disagree’” on whether the officers’ use of force was excessive.   

Lennon v. Miller, 66 F.3d 416, 420 (2d Cir. 1995) (quoting Malley v. Briggs, 475 U.S. 

335, 341 (1986)). 

       The district court also properly dismissed Parker’s Monell claims.  To 

prevail on these claims, Parker must establish that he suffered a constitutional 

violation and that the violation resulted from an identified municipal “policy,” 

“custom,” or “practice.”  Monell v. Depʹt of Soc. Servs., 436 U.S. 658, 690‐91 (1978).   

Monell also recognizes liability where “a municipality’s failure to train its 

6 According to Parker, Canner did nothing more than instruct a fellow officer to confirm 
Parker’s identity and Hayes was not involved in the incident until after Parker had been 
arrested. 


                                           5
employees . . . amount[s] to deliberate indifference to the rights of persons with 

whom the untrained employees come into contact.”  Connick v. Thompson, 131 S. 

Ct. 1350, 1359 (2011) (internal quotation marks and brackets omitted).   

      Parker fails to establish that the individual defendants’ actions were the 

result of any municipal policy or failure to train, or that any of the individual 

defendants exercised policymaking authority such that this single episode could 

possibly be attributed to municipal authority.    

      We have considered all of Parker’s remaining arguments and find them to 

be without merit.  For the reasons stated above, the judgment of the district court 

is VACATED and REMANDED IN PART and AFFIRMED IN PART.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            6